Citation Nr: 0115161	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection and assigned a 
50 percent disability rating for PTSD, from October 29, 1999.

The Board has re-characterized the issue concerning PTSD in 
order to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court" or "the CAVC" ) in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for PTSD.

2.  This appeal is from the rating assigned following a grant 
on an 'original' claim of service connection for PTSD.

3.  Prior to June 5, 2000, the veteran's PTSD was primarily 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood with near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.

4.  From June 5, 2000, the veteran's PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  From October 29, 1999 to June 5, 2000, a 70 percent 
rating, but no more, is warranted for the veteran's PTSD.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.126(a), Diagnostic Code 9411 (2000).

2.  From June 5, 2000, the criteria for a rating greater than 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.126(a), Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the has obtained 
an adequate psychiatric examination with regard to the nature 
and extent of the veteran's PTSD.  Additionally, the veteran 
has been specifically apprised of the evidence considered in 
rating decision, as well as the statement of the case.  
Insofar as neither the veteran nor his accredited 
representative have indicated that there is any additional 
information that may be available or necessary to a decision 
on these claims, the Board finds that the Department has 
satisfied the duty to assist in the development of these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2000).  

As noted above, the RO granted service connection and 
assigned a 50 percent disability evaluation for PTSD in a 
July 2000 rating decision.

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The issue presently 
before the Board involves an initial rating.

Review of the record reveals that the veteran's primary 
military occupational specialty was that of a Heavy Vehicle 
Driver.  His DD Form 214 shows that he served in the Republic 
of Vietnam from October 15, 1967 to October 12, 1968.  He 
received three campaign medals for participation in the 
Vietnam Counteroffensive, Phases III, IV, and V, as well as 
the TET Counteroffensive campaign medal.  His service medical 
records were negative for treatment for or diagnosis of PTSD.

In conjunction with his October 1999 claim, the veteran 
indicated that he was being screened for PTSD at the local VA 
Medical Center (VAMC); however, the local VAMC indicated that 
it had no record of treatment for the veteran.

Based on the foregoing, the RO denied entitlement to service 
connection for PTSD in a November 1999 rating decision.  
Later that month, the RO sent a letter to the veteran 
requesting additional information as to his stressful 
experiences in Vietnam.

In February 2000, however, the veteran submitted a copy of a 
statement from a VA Social Worker indicating that he had 
undergone a comprehensive PTSD evaluation in January 2000.  
The results of this assessment indicated that the veteran met 
the diagnostic criteria for PTSD secondary to his exposure to 
war-zone stressors while serving in Vietnam.

By rating decision issued in February 2000, the RO confirmed 
and continued the denial of service connection.  It was 
indicated that there was no confirmed diagnosis of PTSD from 
a medical doctor, and that there was no verification that a 
claimed stressful experience occurred.

In mid-February 2000, the veteran submitted a detailed 
Information in Support of Claim.  Notwithstanding, the RO 
confirmed and continued the denial of the benefit sought 
finding that there was no evidence of a confirmed diagnosis 
of PTSD.

In April 2000, the veteran submitted a copy of a VA 
physician's statement.  The statement of J.F. Johnson, MD., 
indicated that the veteran underwent a psychiatric interview 
with the doctor on February 28, 2000 and was found to meet 
the diagnostic criteria for PTSD and major depressive 
episode.

At the behest of the RO, the veteran was afforded a VA PTSD 
examination in June 2000.  Although his claims folder was not 
made available for review, the examiner noted that the report 
was based on information obtained from the veteran's self-
report, from objective psychological testing and from review 
of veteran's outpatient treatment records.

Upon interview, the examiner noted that the veteran presented 
as a casually but cleanly dressed male who appeared to be his 
stated age.  He was alert and fully oriented.  Spontaneous 
speech was within normal limits for rate and volume.  Thought 
processes were goal directed and coherent.  The veteran was 
cooperative and displayed affect ranged from flat to tearful.  
He denied experiencing suicidal ideation, intent, or plan 
during the week preceding the interview but stated that 
several months ago, he placed a loaded .38-caliber handgun in 
his mouth and cocked the trigger.  He denied experiencing 
current homicidal ideation but admitted to having the above-
described thought of harming a co-worker last year.  When 
asked about auditory and visual hallucinations, the veteran 
reported experiencing Vietnam-related auditory and visual 
hallucinations several years ago (see below).  Currently, the 
veteran reported that he sometimes hears voices in the house 
when no one is there although he does not know what the 
voices say.  He denied current visual hallucinations.  The 
veteran described several traumatic events during his Vietnam 
service, all of which the examiner noted meet the diagnostic 
criteria for post-traumatic stress disorder.  

The veteran described an event during which a truck driving 
ahead of his truck on a road between Saigon and Chu Che hit a 
land mine and exploded.  The veteran also witnessed the 
explosion and was involved in assisting the victims.  
According to his report, one of the soldiers was killed, his 
head blown off, while the other was injured.  The veteran 
reportedly helped to load the body of the first soldier onto 
another truck.  He stated that a soldier named [redacted] was 
riding with him in the truck at the time.  Another trauma 
described by the veteran occurred when he was taking a 
shower.  He could not remember the location of this event but 
recalled the name of another soldier present, [redacted].  
While they were showering in adjacent shower stalls, the man 
in the stall between them was reportedly shot in the temple 
by a sniper, his body falling to the floor.  During another 
event, the veteran reportedly witnessed an MP getting shot 
and killed while riding on a jeep in front of him.  The 
veteran reportedly assisted loading his body into the jeep 
afterwards.  Finally, another traumatic event reportedly 
occurred when he was driving on a road between Chu Che and 
Lon Bin.  The veteran witnessed a Piper cub airplane get shot 
down and land on the road in front of him. He was forced to 
drive past the plane (within a few feet) and he could see 
United States soldiers were trapped inside and burning alive.  
To this day, he feels guilty that he could not stop and open 
the door but he knew that the snipers were waiting nearby to 
shoot him if he did so.

The veteran also described a full range of symptoms 
consistent with post-traumatic stress disorder.  He described 
experiencing recurrent nightmares once a week and daily 
intrusive thoughts.  He stated that he had flashbacks in the 
past but not recently.  For example, he reportedly suffered a 
flashback in 1995 when a chemical spill in Bogalusa caused a 
cloud of gas to be released.  The veteran reportedly thought 
he was in Vietnam and that the cloud was Agent Orange.  
Moreover, in the past the veteran reportedly experienced 
visions of Vietnamese people behind trees when he was hunting 
in the woods.  According to his report, these Vietnam-related 
visual hallucinations sometimes caused him to fire his rifle.  
The veteran further reported that he used to hear their 
voices stating, "I'm going to kill you."  The veteran 
reported current avoidance of combat related stimuli, 
including war movies and hunting in the woods. He also stated 
that he is unable to be around crowds.  Other avoidance 
symptoms described were emotional numbing, feelings of 
detachment, loss of interest in activities, and sense of 
foreshortened future.  

Regarding symptoms of hyperarousal, the veteran endorsed 
sleep disturbance, irritability, poor concentration, 
hypervigilance, and exaggerated startle response.  The 
veteran's mood was reported to be depressed.  When asked 
about the source of the depression the veteran stated that he 
has felt depressed for the past ten to twelve years but that 
the depression worsened following heart surgery one year ago.  
Other depression symptoms reported were suicidal ideation in 
the past several months, feelings of worthlessness and guilt, 
loss of interest in activities, anhedonia, loss of sexual 
interest, decreased energy level, and decreased appetite.  
The veteran also reported suffering from panic-like symptoms 
when he is emotionally upset or if he gets stuck in traffic.  
Finally, as described above, the veteran's current level of 
drinking appears to meet diagnostic criteria for alcohol 
dependence.  The veteran also completed a self-report 
psychodiagnostic inventory (MMPI-2).  The examiner noted that 
the pattern of his responses indicated that he might have 
amplified the difficulties to some extent.  Persons who 
produce this type of profile are often seen as anxious to 
receive treatment for problems that they do not understand 
and that they fear may be uncontrollable.  Such a profile 
should not be seen as an indicator of an attempt at "faking 
bad" since it is typical of post-traumatic stress disorder 
patients in settings where seeking compensation is not an 
issue.  

Taking into account some level of symptom amplification, 
however, the examiner felt that the profile remains 
indicative of significant levels of emotional turmoil with 
prominent features of depression, anxiety, and agitation.  
The veteran also completed a self-report depression inventory 
(BDI-2) in which he reported a severe level of depressive 
symptomatology.  His responses to the Combat Exposure Scale 
indicated that he reported a heavy level of combat exposure.  
His responses to the Mississippi Scale were consistent were 
also found to be consistent with a diagnosis of post-
traumatic stress disorder.

The June 2000 examination report reflects Axis I diagnoses 
were chronic PTSD, moderate recurrent major depressive 
disorder and alcohol dependence.  The veteran's current 
Global Assessment of Functioning (GAF) score equaled 51.  The 
examiner explained that the above GAF is based on the 
moderately severe nature of the veteran's current 
psychological symptoms.  Although he denied current suicidal 
ideation, the veteran reported a suicidal gesture within the 
past several months.  Moreover, he reported homicidal 
ideation towards a co-worker within the past year.  Thus, his 
GAF if rated for the past year would be lower (41 to 50).  
Although his marital relationship and job situation appear to 
be relatively stable, the veteran's psychological problems 
have negatively affected these areas of his life.  PTSD 
symptoms have interfered with his performance at work, 
particularly irritability, isolation, and some violence and 
thoughts of violence on the job.  His PTSD symptoms have also 
interfered with his relationship with his wife causing him to 
feel emotionally distant from her.  It is at least as likely 
as not that the depression and alcohol dependence are 
secondary to post-traumatic stress disorder.

38 C.F.R. 4.126(a) (2000) provides that in evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Under the 
applicable criteria, a 50 percent evaluation is warranted for 
the following symptoms: Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9411 (2000).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS [4th ed.], p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Having reviewed the evidence of record, the Board finds that 
the veteran's psychiatric disability prior to the June 5, 
2000 VA examination more closely approximated the criteria 
for a 70 percent disability evaluation.  As indicated by the 
June 2000 examiner, the veteran's psychological symptoms in 
the year prior were of greater severity than shown on current 
examination.  Although he denied current suicidal ideation, 
the veteran reported a suicidal gesture within the past 
several months.  Moreover, he reported homicidal ideation 
towards a co-worker within the past year.  Although his 
marital relationship and job situation appear to be 
relatively stable, the veteran's psychological problems had 
negatively affected these areas of his life.  PTSD symptoms 
had interfered with his performance at work, particularly 
irritability, isolation, and some violence and thoughts of 
violence on the job.  His PTSD symptoms have also interfered 
with his relationship with his wife causing him to feel 
emotionally distant from her.  As such, the examiner felt 
that the veteran's GAF if rated for the past year would be 
lower (41 to 50).  Thus, the Board finds that the record 
shows that historically, the veteran's PTSD symptoms, were of 
such severity and persistence that they nearly approximated 
the criteria for a 70 percent rating.

Although the veteran complained of self-isolation and 
intrusive thoughts, the Board is satisfied, upon review of 
the entire record, including the recent VA psychiatric 
examination, that the veteran did not exhibit the symptoms 
listed as indicative of total occupational and social 
impairment.  There was no gross impairment of thought 
processes, no intermittent inability to perform daily living 
activities, no disorientation to time or place, no memory 
loss for names of close relatives or own name, no persistent 
danger of hurting self or others.  There were also no 
persistent delusions or hallucinations.  Accordingly, a 100 
percent rating was not warranted.

The veteran's current GAF score is 51, which reflects only 
moderate symptomatology.  See Carpenter and Richard, supra.  
Moreover, the VA examiner specifically opined that the 
veteran's disability was of greater severity in the year 
prior to the June 2000 examination.  Currently, the veteran 
remains employed and has a relatively stable marital 
relationship.  Although his psychiatric impairment is 
significant, it does not approach the level that it reached 
in the year prior to his recent examination.  There were no 
reports of illogical speech, spatial disorientation, or 
neglect of personal appearance or hygiene.  His thought 
processes are currently logical and goal-directed.  The 
suicidal and homicidal thoughts were by history, with no 
current thoughts or plans.  The examination report reflects 
an improvement in the symptomatology and the criteria for a 
rating greater than 50 percent from June 5, 2000 are not met 
or nearly approximated.  


ORDER

A 70 percent disability rating for PTSD from October 29, 1999 
to June 5, 2000 is granted, subject to the regulations 
governing payment of monetary awards.

A disability rating greater than 50 percent for PTSD from 
June 5, 2000 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

